Exhibit 10.1

 















STOCK YARDS BANK AND TRUST COMPANY


2005 restated SENIOR OFFICERS SECURITY PLAN
















 

--------------------------------------------------------------------------------

 

STOCK YARDS BANK AND TRUST COMPANY

 

2005 Restated SENIOR OFFICERS SECURITY PLAN

   

Table of Contents

PAGE

 

ARTICLE I

DEFINITIONS

1

     

ARTICLE II

ELIGIBILITY AND MEMBERSHIP

4

2.1   

Selection for Membership

4

2.2   

Plan Agreement

4

     

ARTICLE III

DEATH BENEFIT

4

3.1   

Death Benefit Before Termination of Employment

4

3.2   

Payment of Premium is Sole Promise of Bank

4

3.3   

Death Benefit after Termination of Employment

5

     

ARTICLE IV

RETIREMENT BENEFIT

5

4.1   

Retirement Benefit Payment

5

4.2   

Payment After a Change of Control

5

4.3   

No Retirement Benefit if Death Benefit is Paid

5

     

ARTICLE V

VESTING AND FORFEITURE OF BENEFITS

6

5.1   

Full Vesting At Disability and Change in Control

6

5.2   

Year of Service

6

5.3   

Forfeiture

6

     

ARTICLE VI

SOURCE OF BENEFITS

6

6.1   

Unsecured Creditor

6

6.2   

Split Dollar Agreement

7

6.3   

The Bank Owns Policies

7

6.4   

No Duplication

7

     

ARTICLE VII

TERMINATION, OF PARTICIPATION

7

     

ARTICLE VIII

TERMINATION, AMENDMENT, MODIFICATION, OR SUPPLEMENT OF PLAN


8

8.1   

Right to Amend or Terminate

8

8.2   

Obligations Cease

8

     

ARTICLE IX

ADMINISTRATION OF PLAN

8

9.1   

Plan Administration

8

9.2   

Functioning of Committee

9

     

i

 

--------------------------------------------------------------------------------

       

9.3   

Majority Vote; Written Actions

9

9.4   

Discretionary Authority

9

9.5   

Reliance on Experts

9

9.6   

Indemnification of Committee

9

9.7   

Benefit Certification

10

9.8   

Bank To Supply Information

10

     

ARTICLE X

BENEFICIARY

10

     

ARTICLE XI

CLAIMS PROCEDURES

10

11.1   

Presentation of Claim

10

11.2   

Notification of Decision

11

11.3   

Review of a Denied Claim

11

11.4   

Decision on Review

12

11.5   

Legal Action

12

     

ARTICLE XII

MISCELLANEOUS

12

12.1   

No Right to Continued Employment

12

12.2   

Separate Benefits

13

12.3   

No Alienation or Assignment

13

12.4   

Notices

13

12.5   

Binding Effect

13

12.6   

Governing Plan

13

12.7   

Pronouns

14

12.8   

Participating Companies

14

             

ii

   

 

--------------------------------------------------------------------------------

STOCK YARDS BANK AND TRUST COMPANY

 

2005 RESTATED SENIOR OFFICERS SECURITY PLAN

     

PURPOSE

 

          The purpose of the Stock Yards Bank and Trust 2005 Company Restated
Senior Officers Security Plan is to provide specified benefits to a select group
of management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Stock Yards Bank
and Trust Company. This Plan is restated effective January 1, 2005 to, among
other things, comply in good faith with new Internal Revenue Code Section 409A
regulating the design of "deferred compensation."

 

ARTICLE I

DEFINITIONS

 

          For purposes hereof, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the indicated meanings:

 

          1.1     "Beneficiary" shall mean the person or persons or the estate
of a Member entitled to receive any benefits under this Plan, in accordance with
Articles III and XII hereof.

 

          1.2     "Bank" shall mean the Stock Yards Bank and Trust Company.

 

          1.3     A "Change of Control" of the Holding Company shall be deemed
to have occurred if:

   

        (a)     (i)     any Person (as defined in this definition) is or becomes
the Beneficial Owner (as defined in this definition) of securities of the
Holding Company representing 20% or more of the combined voting power of the
Holding Company's then outstanding securities (unless (A) such Person is the
Beneficial Owner of 20% or more of such securities as of April 26, 1995 or (B)
the event causing the 20% threshold to be crossed is an acquisition of
securities directly from the Holding Company);

     

                    (ii)     during any period of two consecutive years
beginning after April 26, 1995, individuals who at the beginning of such period
constitute the Board of Directors of the Holding Company and any new director
(other than a director designated by a person who has entered into an agreement
with the Holding Company to effect a transaction described in clause (i), (iii)
or (iv) of this Change of Control definition) whose election or nomination for
election was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved cease for
any reason to constitute a majority of the Board of Directors of the Holding
Company;

     

                    (iii)     the shareholders of the Holding Company approve a
merger or consolidation of the Holding Company with any other corporation (other
than a merger or consolidation which would result in the voting securities of
the Holding Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the entity surviving such merger or consolidation), in combination
with voting securities of the Holding Company or such surviving entity held by a
trustee or other fiduciary pursuant to any employee benefit plan of the Holding
Company or such surviving entity or of any subsidiary of the Holding Company or
such surviving entity, at least 80% of the combined voting power of the
securities of the Holding Company or such surviving entity outstanding
immediately after such merger or consolidation); or

     

                    (iv)     the shareholders of the Holding Company approve a
plan of complete liquidation or dissolution of the Holding Company or an
agreement for the sale or disposition by the Holding Company of all or
substantially all of the Holding Company's assets.

 

                  (b)     For purposes of the definition of Change of Control,
"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended, as supplemented by Section 13(d)(3)
of such Act; provided, however, that Person shall not include (i) the Holding
Company, any subsidiary or any other Person controlled by the Holding Company,
(ii) any trustee or other fiduciary holding securities under any employee
benefit plan of the Holding Company or of any subsidiary, or (iii) a corporation
owned, directly or indirectly, by the shareholders of the Holding Company in
substantially the same proportions as their ownership of securities of the
Holding Company.

 

                  (c)     For purposes of the definition of Change of Control, a
Person shall be deemed the "Beneficial Owner" of any securities which such
Person, directly or indirectly, has the right to vote or dispose of or has
"beneficial ownership" (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of, including pursuant to any agreement,
arrangement or understanding (whether or not in writing); provided, however,
that: (i) a Person shall not be deemed the Beneficial Owner of any security as a
result of an agreement, arrangement or understanding to vote such security (x)
arising solely from a revocable proxy or consent given in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
Securities Exchange Act of 1934, as amended, and the applicable rules and
regulations thereunder or (y) made in connection with, or to otherwise
participate in, a proxy or consent solicitation made, or to be made, pursuant
to, and in accordance with, the applicable provisions of the Securities Exchange
Act of 1934, as amended, and the applicable rules and regulations thereunder; in
either case described in clause (x) or clause (y) above, whether or not such
agreement, arrangement or understanding is also then reportable by such Person
on Schedule 13D under the Securities Exchange Act of 1934, as amended (or any
comparable or successor report); and (ii) a Person engaged in business as an
underwriter of securities shall not be deemed to be the Beneficial Owner of any
securities acquired through such Person's participation in good faith in a firm
commitment underwriting until the expiration of forty days after the date of
such acquisition.

 

          1.4     "Code" means the Internal Revenue Code of 1986, as amended.

 

          1.5     "Committee" shall mean the Administrative Committee appointed
to manage and administer the Plan in accordance with the provisions of Article
XI hereof.

 

          1.6     "Employee" shall mean any person who is in the regular
full-time employment of the Bank as determined by the personnel rules and
practices of the Bank. The term does not include persons who are retained by the
Bank as consultants only.

 

          1.7     "Holding Company" shall mean SY Bancorp, Inc.

 

          1.8     "Member" shall mean an Employee who is selected and elects to
participate in the Plan as provided in Article II hereof.

 

          1.9     "Plan" shall mean the Stock Yards Bank and Trust Company 2005
Restated Senior Officers Security Plan.

 

          1.10     "Plan Agreement" shall mean the written agreement,
substantially in the form attached hereto as Exhibit 1 or with such other
changes as the committee, in its discretion shall determine appropriate, which
is entered into by and between the Bank and an Employee selected to become a
Member as a condition to membership in the Plan.

 

          1.11     "Retirement Benefit" shall mean that benefit set forth in the
Member's Plan Agreement, which may either be described as a defined benefit at a
certain age, or a defined contribution per year while participating, which, as
and when vested, will be payable plus earnings or losses to the Member at the
age set forth in the Plan Agreement.

 

          1.12     "Split Dollar Agreement" shall mean an agreement,
substantially in the form attached hereto as Exhibit 2 but with such changes as
the Committee in its discretion shall deem appropriate in each case, which may
be entered into with a Member to provide for payment of Death Benefits in
accordance with Article III hereof.

 

          1.13     "Total Disability" of any Employee will mean that the
Employee is unable, because of bodily injuries sustained or disease originating
after becoming a Member of the Plan to perform any and every duty of the
Employer's regular occupation. However, after a period of such Total Disability
has continued for 60 months, the Employee will be deemed to be totally disabled
only if unable, because of such bodily injury or sickness, to perform any and
every duty of any occupation for which the Employee is reasonably fitted by
education, training or experience. The total and irrecoverable loss of the sight
of both eyes, or the use of both hands or both feet or of one hand and one foot,
will be considered Total Disability.

 

          1.14     "Termination of Employment" shall be deemed to have occurred
at the close of business on the last day on which an Employee is carried as an
active employee on the records of Bank and any other entity that is considered a
single employer with Bank under Code Section 414(b) or 414(c). The Committee
shall determine, consistent with Code Section 409A and guidance issued
thereunder, whether an authorized leave of absence, change in status to that of
purely a contractor or Board member, or other absence on military or government
service, constitutes Termination of Employment for purposes of the Plan.

 

ARTICLE II

ELIGIBILITY AND MEMBERSHIP

 

          2.1     Selection for Membership. In order to be eligible for
membership in the Plan, an Employee must be selected by the Board of Directors
of the Bank which, in its sole discretion, shall determine eligibility for
membership in accordance with the purposes of the Plan.

 

          2.2     Plan Agreement. An Employee, after having been selected for
membership shall, as a condition to membership, complete and return to the
Committee a duly executed Plan Agreement, in the form attached as Exhibit 1
hereof electing to participate in the Plan and agreeing to the terms of the
benefits offered to that Member by the Plan Agreement.

 

ARTICLE III

DEATH BENEFIT

 

          3.1     Death Benefit Before Termination of Employment. In the event a
Member dies before Termination of Employment, the Bank will pay or cause to be
paid a Death Benefit to such member's Beneficiary in the amount or amounts set
forth in his Plan Agreement and as therein specified, commencing as soon as
practicable following the date of death of the Member. Upon payment of this
Death Benefit, all rights (whether or not then vested) to a Retirement Benefit
shall be forfeited. In the event the Death Benefit set forth in the Plan
Agreement is provided for via a Split Dollar life insurance policy or other
similar insurance policy, the obligation of the Bank shall be to pay the
premiums on said policy as set forth in the Split Dollar Agreement (Exhibit 2)
and in such event the Death Benefit shall be the proceeds of the policy, if any,
payable to the Employee under the Split Dollar Agreement, and the Bank shall
have no obligation to make any payment other than the premiums on said policy.
The obligation of the Bank to pay premiums on said policy shall cease upon
termination of this Plan pursuant to Article VIII hereof, or a Member's
Termination of Employment, provided that, for this purpose, Termination of
Employment shall not be deemed to have occurred if the Member ceases active
service due to Total Disability.

 

          3.2     Payment of Premium is Sole Promise of Bank. The Bank will
continue to pay or cause to be paid the premiums on any Split Dollar life
insurance policy provided for in a Split Dollar Agreement or shall pay any other
designated Death Benefit only if Member is an employee (or, if not active,
ceased active work due to Total Disability) at the date of death, and Member's
Plan Agreement is kept in force until such time of death.

 

          3.3     Death Benefit after Termination of Employment. If a Member has
left the Bank's employ other than due to Total Disability before death with a
vested Retirement Benefit pursuant to his Plan Agreement which has not yet been
fully paid, the Death Benefit hereunder shall be the vested Retirement Benefit,
or, for a Member in pay status receiving his Retirement Benefit, the remaining
unpaid portion of the vested Retirement Benefit, paid as and when otherwise
payable, in lieu of any other Death Benefit provided for in the Plan Agreement
or in the Split Dollar Agreement.

 

ARTICLE IV

RETIREMENT BENEFIT

 

          4.1     Retirement Benefit Payment. Unless a Change of Control occurs,
the Bank shall pay (or cause to be paid) such Member's vested interest in his
Retirement Benefit at the time and in the manner set forth in his Plan
Agreement. Notwithstanding anything herein or in the Plan Agreement to the
contrary, in the case of a Member who is a "key employee" within the meaning of
Code Section 416(i) for the year in which the distribution would otherwise take
place, the distribution shall not commence earlier than six months after the
effective date of the Member's Termination of Employment or as otherwise allowed
in guidance issued by the Internal Revenue Service under Code Section 409A.

 

          4.2     Payment after A Change of Control.. If a Member incurs a
Termination of Employment before, or within 15 months after a Change of Control,
then in lieu of the payments (or remaining payments) set forth in Section
4.1(a), or payments to a beneficiary in accordance with Section 3.3., the Bank
shall pay or cause to be paid to such Member (or Beneficiary) as soon as
possible (and in any event within 30 days) following the later of the Change of
Control or the Termination of Employment (plus 6 months if the second sentence
of Section 4.1(a) applies), as a Retirement Benefit, an amount equal to the
then-present value of such Member's remaining vested interest in his Retirement
Benefit, as set forth in his Plan Agreement at the time the Change of Control
occurs. Any payment under this Section 4.1(b) shall be made in a single lump sum
notwithstanding any provision to the contrary in the Plan Agreement. The present
value of any such Retirement Benefit shall be determined using a discount rate
equal to 120% of the "applicable federal rate" (determined under Code Section
1274 and the regulations thereunder), compounded semi-annually. If, for purposes
of compliance with the design criteria of Code Section 409A, acceleration of
payment (and change in the form to a lump sum) for a Member (or Beneficiary)
where Termination of Employment occurred prior to a Change of Control can only
be allowed if the Change of Control also meets the definition of that term in
guidance under Code Section 409A, then only if the Change in Control comes
within that Code Section 409A definition will such a benefit be accelerated and
paid in a lump sum.

 

          4.3     No Retirement Benefit if Death Benefit is Paid.
Notwithstanding any provision to the contrary, no Retirement Benefit, even if
vested, shall be paid under any circumstances to a Member on whose behalf a
Death Benefit under Section 3.1 or Section 3.2 is paid, or pay a death benefit
(other than remaining Retirement Benefit payments) to any person to whom a
Retirement Benefit has begun to be paid.

 

ARTICLE V

VESTING AND FORFEITURE OF BENEFITS

 

          5.1     Full Vesting At Disability and Change in Control. A Member
shall become 100% vested in all Retirement Benefits provided under this Plan and
his Plan Agreement if, while the Member is an Employee, such Member becomes
Totally Disabled or a Change of Control occurs. If a Member ceases to be an
Employee for any reason other than a Total Disability before a Change of Control
occurs, the Member's vested interest in the benefits provided under this Plan
and his Plan Agreement shall be determined as of the date he ceases to be an
Employee in accordance with the vesting schedule set forth in his Plan Agreement
based on his Years of Service at that time. The Bank in its sole discretion may
waive accelerate all or any part of a Member's vesting schedule.

 

          5.2     Year of Service. For purposes of this Plan, a Year of Service
shall mean each 12 consecutive month period of employment as an Employee
beginning on a Member's first date of employment as an Employee and on each
anniversary of that date. If a Member ceases to be an Employee during any such
12 month period of employment, no credit will be given for vesting purposes for
such partial year of employment. A Member's employment as an Employee and Years
of Service shall be deemed to include any leave of absence authorized by the
Bank (including for military, medical or other reasons).

 

          5.3     Forfeiture. All rights to Retirement Benefits hereunder,
whether or not vested, shall cease and be forfeited upon payment to a Member's
beneficiary of the Death Benefit provided in Section 3.1 and 3.2 hereof. The
portion of any Retirement Benefit not yet vested shall be forfeited, as shall
all rights to Death Benefits under a Split Dollar Agreement in accordance with
Sections 3.1 and 3.2 hereof, immediately upon a Termination of Employment.

 

ARTICLE VI

SOURCE OF BENEFITS

 

          6.1     Unsecured Creditor. Amounts payable hereunder shall be paid
exclusively from the general assets of the Bank, and no person entitled to
payment hereunder shall have any claim, right, security interest or other
interest in any fund, trust account, insurance contract, or asset of the Bank
which may be looked to for such payment, other than as provided in any Split
Dollar Agreements entered into hereunder. The Bank's liability for the payment
of benefits hereunder shall be evidenced only by this Plan and each Plan
Agreement and related Split Dollar Agreement (if any) entered into between the
Bank and a Member.

 

          6.2     Split Dollar Agreement. While the Bank shall not be obligated
to invest in any specific asset or fund, or purchase any insurance policy in
order to provide the means for payment of any liabilities under the Plan, the
Bank may elect to do so and, in such event, no Member shall have any interest
whatever in such asset, fund or insurance policy other than as set forth in a
separate Split Dollar Agreement signed by Member and the Bank. In the event the
Bank elects to purchase insurance contracts on the life of a Member as a means
of making, offsetting or contributing to any payment, in full or in part, which
may become due and payable by the Bank under the Plan or a Member's Plan
Agreement, such Member agrees to cooperate in the securing of life insurance on
his life by furnishing such information as the Bank and the insurance carrier
may require, including the results and reports of previous Bank and other
insurance carrier physical examinations, taking such additional physical
examinations as may be requested, and taking any other action which may be
requested by the Bank and the insurance carrier to obtain such insurance
coverage. If a Member does not cooperate in the securing of such life insurance,
or if the Bank for any reason is unable to obtain life insurance in the
requested amount on the life of a Member, the Bank shall have no further
obligation for Death Benefits to such Member under the Plan and such Member's
Plan Agreement shall be deemed amended to that effect, but the Member's right to
a Retirement Benefit hereunder shall, to the extent vested, continue until paid.

 

          6.3     The Bank Owns Policies. The Bank shall be the sole owner of
any insurance policy or policies acquired on the life of a Member, with all
incidents of ownership therein, including (but not limited to) the right to cash
and loan values, dividends (if any), death benefits, and the right of
termination thereof, and a Member shall have no interest whatever in such policy
or policies (if any), and shall exercise none of the incidents of ownership
thereof, unless otherwise provided for in a Split Dollar Agreement with regard
thereto.

 

          6.4     No Duplication. The Bank shall have no obligation for Death
Benefits to a Member under the Plan or Member's Plan Agreement, except as
otherwise expressly provided in the Plan, if the Bank purchases life insurance
on a Member's life pursuant to the Plan and enters into a Split Dollar Agreement
with respect thereto, and the circumstances of the Member's death preclude
payment of death proceeds under the contract.

 

ARTICLE VII

TERMINATION OF PARTICIPATION

 

          Either a Member or the Bank may terminate a Member's participation in
the Plan and his Plan Agreement at any time by giving the other written notice
of such termination. Thereafter, the Member's sole rights under this Plan shall
be to payment of the Retirement Benefits previously vested (with no percentage
increase thereafter for future Years of Service), as and when otherwise payable
hereunder, and all rights to a Death Benefit, other than pursuant to Section 3.3
hereof, shall cease.

 

ARTICLE VIII

TERMINATION, AMENDMENT, MODIFICATION, OR SUPPLEMENT OF PLAN

 

          8.1     Right to Amend or Terminate. The Bank reserves the right to
terminate, amend, modify or supplement this Plan, wholly or partially, at any
time and from time to time. The Bank likewise reserves the right to terminate,
amend, modify, or supplement any Plan Agreement, wholly or partially, at any
time and from time to time. Such right shall be exercised for the Bank by the
Committee, provided, however, that:

 

                    (a)     No action to terminate the Plan shall be taken
except upon written notice to each Member to be affected thereby, which notice
shall be given not less than 30 days prior to such action;

 

                    (b)     No action to amend, modify or terminate the Plan or
a Plan Agreement shall adversely affect a Member's right to a Retirement
Benefit, to the extent vested at the time of that amendment, or to a Death
Benefit due as a result of death prior to the amendment, other than as the
Committee deems necessary to protect the expected tax results of the benefits
(ordinary income and employment taxes, and no excise taxes, payable as and when
Retirement Benefits are actually paid hereunder) in accordance with Code Section
409A as it may be interpreted from time to time.

 

                    (c)     Payment of benefits vested under the Plan or a Plan
Agreement at the time of any amendment or termination may not be accelerated by
action of the Bank or Committee, other than as allowed under Code Section 409A.

 

          8.2     Obligations Cease. Upon the termination of this Plan or any
Plan Agreement and payment of all vested benefits due thereunder, the Bank shall
be under no further obligation under either this Plan or any Plan Agreement so
terminated.

 

ARTICLE IX

ADMINISTRATION OF PLAN

 

          9.1     Plan Administration. The general administration of this Plan,
as well as construction and interpretation thereof, shall be vested in the
entire Board of Directors, unless and until it shall appoint a Committee from
members of the Board, the number and Members of which shall be designated and
appointed from time to time by, and shall serve at the pleasure of the Board of
Directors of the Bank (the body with the administrative authority shall be
referred to as the "Committee"). Any member of the Committee may resign by
notice in writing filed with the Secretary of the Committee. Vacancies shall be
filled promptly by the Board of Directors of the Bank. Each person appointed a
member of the Committee shall signify his acceptance by filing a written
acceptance with the Secretary of the Committee.

 

          9.2     Functioning of Committee. The Board of Directors of the Bank
may designate one of the members of the Committee as Chairman and may appoint a
Secretary who need not be a member of the Committee. The Secretary shall keep
minutes of the Committee's proceedings and all data, records and documents
relating to the Committee's administration of the Plan. The Committee may
appoint from its number such subcommittees with such powers as the Committee
shall determine and may authorize one or more members of the Committee or any
agent to execute or deliver any instrument or make any payment on behalf of the
Committee.

 

          9.3     Majority Vote; Written Actions. All resolutions or other
actions taken by the Committee shall be by vote of a majority of those present
at a meeting at which a majority of the Members are present, or in writing by
all the members at the time of office if they act without a meeting.

 

          9.4     Discretionary Authority. The Committee shall have the
authority in its sole discretion (i) to make, amend, interpret and enforce such
rules and regulations for the administration of this Plan as it deems necessary
or appropriate; and (ii) to decide or resolve any and all questions, including
facts regarding claims for benefits, and make any interpretations with respect
to the Plan or a Plan Agreement that may arise. Decisions need not be uniform as
among Members. The decision or action of the Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

 

          9.5     Reliance on Experts. The Members of the Committee and the
officers and directors of the Bank shall be entitled to rely on all certificates
and reports made by any duly appointed accountants, and on all opinions given by
any duly appointed legal counsel. Such legal counsel may be counsel for the
Bank.

 

          9.6     Indemnification of Committee. No member of the Committee shall
be liable for any act or omission of any other member of the Committee, nor for
any act or omission on his own part, excepting only his own willful misconduct.
The Bank shall indemnify and save harmless each member of the Committee against
any and all expenses and liabilities arising out of his membership on the
Committee, excepting only expenses and liabilities arising out of his own
willful misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include, without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member of the Committee may be entitled as
a matter of law.

 

          9.7     Benefit Certification. In addition to the powers hereinabove
specified, the Committee shall have the power to compute and certify under the
Plan the amount and kind of benefits from time to time payable to Members and
their Beneficiaries and to authorize all disbursements for such purposes.

 

          9.8     Bank To Supply Information. To enable the Committee to perform
its functions, the Bank shall supply full and timely information to the
Committee on all matters relating to the compensation of all Members, their
retirement, death or other cause for termination of employment, and such other
pertinent facts as the Committee may require.

 

ARTICLE X

BENEFICIARY

 

          A Member shall designate his Beneficiary to receive benefits under the
Plan by completing the appropriate space in the Plan Agreement. If more than one
Beneficiary is named, the shares and/or precedence of each Beneficiary shall be
indicated. A Member shall have the right to change the Beneficiary by submitting
to the Committee a change of Beneficiary in the form attached as Exhibit 3;
hereof and making the identical change on any form required by the insurer under
a Split Dollar Agreement; provided, however, no change of beneficiary shall be
effective until acknowledged in writing by the Bank. If the Bank has any doubt
as to the proper Beneficiary to receive payments hereunder, the Bank shall have
the right to withhold such payments until the matter is finally adjudicated. Any
payment made by the Bank, in good faith and in accordance with this Plan, shall
fully discharge the Bank from all further obligations with respect to such
payment.

 

ARTICLE XI

CLAIMS PROCEDURES

 

          11.1     Presentation of Claim. Any Member or Beneficiary who believes
that he or she is entitled to benefits under the Plan in an amount greater than
those received (a "Claimant") may deliver to the Committee a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. Any claim that relates to the contents of a notice received by the
Claimant from the Plan must be made within 60 days after such notice was
received by the Claimant. Any other claim must be made within 180 days of the
date on which the event that gave rise to the claim occurred. All claims must
state with particularity the determination desired by the Claimant.

 

          11.2     Notification of Decision. The Committee shall consider a
Claimant's claim and shall notify the claimant in writing of its determination
within a reasonable amount of time and not later than 90 days from the date on
which the claim was filed, unless special circumstances require an extension of
time, in which case the Committee shall notify the Claimant of its determination
within 180 days of the date on which the claim was filed. In the event that
special circumstances require an extension of time, the Claimant will be
provided with written notice of the extension within the initial 90-day period,
which notice shall explain the circumstances requiring an extension and provide
the date on which the Committee expects to render a decision on the claim.
Notice of the Committee's determination shall provide either:

 

                    (a)     that the Claimant's requested determination has been
made and that the claim has been allowed in full; or

 

                    (b)     that the Committee has reached a conclusion that is
contrary, in whole or in part, to the Claimant's requested determination, in
which case such notice shall set forth in a manner calculated to be understood
by the Claimant:

 

(i)  

specific reason(s) for the denial of the claim or any part thereof;

   

(ii)  

specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

   

(iii)  

a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

   

(iv)  

an explanation of the claim review procedure set forth in Section 15.3 below,
including applicable time limits and a statement of such Claimant's right to
bring a civil action under Section 502(a) of ERISA in the event that the denial
is upheld on review.

 

          11.3     Review of a Denied Claim. Within 60 days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant's duly authorized representative) may file with the
Board (the "Appeal Committee") a written request for a review of the denial of
the claim. Thereafter, the Claimant (or the Claimant's duly authorized
representative) shall have the right to:

 

                    (a)     review documents pertinent to the claim;

 

                    (b)     submit written comments or other documents or
information; and

 

                    (c)     request a hearing, which the Appeal Committee in its
sole discretion may grant or deny.

 

When reviewing a denied claim, the Appeal Committee shall take into account all
comments, documents, records and other information submitted by the Claimant (or
his or her duly authorized representative) and relating to the claim, without
regard to whether such material or information was considered during the initial
benefit determination.

 

          11.4     Decision on Review. The Appeal Committee shall render a
decision on review within a reasonable period of time and not later than 60 days
after the written request for review is filed, unless a hearing is held or other
special circumstances require additional time, in which case the Appeal
Committee must provide the Claimant with written notice of the extension within
the initial 60-day period and must render a decision within 120 days after the
written request for review is filed. Any notice of extension must describe the
circumstances requiring the extension and provide a date by which the Appeal
Committee expects to render a decision. Notice of the decision on review shall
be written in a manner calculated to be understood by the Claimant and, if the
claim was denied in whole or in part, shall contain:

 

                    (a)     specific reason(s) for the decision;

 

                    (b)     specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

                    (c)     a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claim; and

 

                    (d)     a statement of the Claimant's right to bring a civil
action under Section 502(a) of ERISA.

 

          11.5     Legal Action. Compliance by a Claimant with the foregoing
provisions of this Article XI shall be a mandatory prerequisite to the
Claimant's right to commence any legal action with respect to any claim for
benefits under this Plan.

 

ARTICLE XII

MISCELLANEOUS

 

          12.1     No Right to Continued Employment. The Plan and Plan
Agreement, either singly or collectively, do not in any way obligate, the Bank
or any affiliate of the Bank to continue the employment of a Member with the
Bank, nor does either limit the right of the Bank at any time and for any reason
to terminate the Member's employment. Termination of a Member's employment with
the Bank for any reason, whether by action of the Bank or Member shall
immediately terminate his participation in the Plan and his Plan Agreement, and
all further obligations of either party hereunder, except as may be otherwise
provided in a Plan Agreement regarding vesting of a benefit based on service
rendered prior to Termination of Employment. In no event shall the Plan or the
Plan Agreement, either singly or collectively, by their terms, or implications
constitute an employment contract of any nature whatsoever between the Bank and
a Member.

 

          12.2     Separate Benefits. The benefits provided for a Member and
Member's Beneficiary under the Plan are in addition to any other benefits
available to such Member under any other plan or program of the Bank for its
employees, and, except as may otherwise be expressly provided for, the Plan
shall supplement and, shall not supersede, modify or amend any other plan or
program of the Bank or a Member. Moreover, benefits under the Plan shall not be
considered compensation for the purpose of computing contributions or benefits
under any plan maintained by the Bank or any of its subsidiaries which is
qualified under Sections 401(a) and 501(a), Internal Revenue Code of 1954, as
amended.

 

          12.3     No Alienation or Assignment. No right or benefit under the
Plan or a Plan Agreement shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities, or torts of the person entitled to such benefit.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Member or any other person, nor be transferable
by operation of law in the event of a Member's or any other person's bankruptcy
or insolvency. The preceding sentences shall apply to the creation, assignment
or recognition of any right to any benefit payable with respect to a Member
pursuant to a domestic relations order, unless such order is determined by the
Committee or its agent to be a qualified domestic relations order, as defined in
Section 414(p) of the Code. Payment will be made to an alternate payee under a
qualified domestic relations order at the time that the Member to whom the order
relates becomes entitled to a distribution pursuant to this Plan and the related
Plan Agreement, and will be made to the alternate payee in the same form as
payment is made to the Member, unless the Internal Revenue Service in published
guidance under Code Section 409A allows the Plan to provide for earlier payment
or a different form of payment if so ordered by a Court. Nothing in this Section
12.3 gives any Member a right to receive a distribution prior to the occurrence
of one of the events described elsewhere in this Plan or a Plan Agreement, nor
does it permit the alternate payee to receive a form of payment not permitted
under the Plan.

 

          12.4     Notices. Any notice which shall be or may be given under the
Plan or a Plan Agreement shall be in writing and shall be mailed by United
States mail, postage prepaid. If notice is to be given to the Bank, such notice
shall be addressed to the Bank at Post Office Box 32890, Louisville, Kentucky
40232, marked for the attention of the Secretary, Administrative Committee, 2005
Restated Senior Officers Security Plan; or if notice to a Member, addressed to
the address shown on such Member's Plan Agreement. Any party may, from time to
time, change the address to which notices shall be mailed by giving written
notice of such new address.

 

          12.5     Binding Effect. The Plan shall be binding upon the Bank and
its successors and assigns, and upon a Member, his Beneficiary, assigns, heirs,
executors and administrators.

 

          12.6     Governing Plan. Except to the extent preempted by federal
law, the Plan and Plan Agreement shall be governed and construed under the laws
of the Commonwealth of Kentucky.

 

          12.7     Pronouns. Masculine pronouns wherever used shall include
female pronouns and the singular shall include the plural.

 

          12.8     Participating Companies. Any corporation which an affiliate
of the Bank may, with the approval of the Bank, adopt this Plan and thereby come
within the definition of Bank in Article I hereof.

 

          IN WITNESS WHEREOF, this 2005 Restated Senior Officers Security Plan
is hereby amended as of the date set forth above, but actually on the date
signed as indicated below.

       

STOCK YARDS BANK AND TRUST COMPANY

     

By:____________________________________

     

Title:___________________________________

     

Date:___________________________________

   



--------------------------------------------------------------------------------

 

STOCK YARDS BANK AND TRUST COMPANY
2005 Restated SENIOR OFFICERS SECURITY PLAN



EXHIBIT 1  

MEMBER PLAN AGREEMENT

 

Name: ________________________________

 

1.     Death Benefit (death while employed):

          The Bank will enter into the Split Dollar Agreement attached hereto
providing for the death benefits set forth therein.

 

2.     Retirement Benefit:

 

   Defined Benefit:

 

(i)  

$_________, payable in installments of $__________ per year for 15 years
beginning at Member's age 65 (whether or not then employed by the Bank); or,

 

(ii)  

if earlier, the lump sum present value of that benefit to the extent vested in
accordance with Part 3 of this Plan Agreement, using the discount rate set forth
in Section 4.2 of the Plan in the event payment is made based on Termination of
Employment before or shortly after a Change of Control as provided in that Plan
Section; or

 

(iii)  

if termination of Member's active service with Bank occurs before the Member's
age 55 (as may be changed by the Member as set forth below), and no Change of
Control occurs sooner, the actuarial equivalent present value (using the
discount rate set forth in Plan Section 4.2 in effect at the time payments would
begin) of the benefit in (i) above, to the extent then vested in accordance with
Part 3 of this Plan Agreement, payable in 15 annual payments beginning at the
Member's age 55. The age at which payments are to begin based on a pre-age 65
termination of Member's active service with Bank, may be delayed by election of
the Member in writing, if such election is made in accordance with the
requirements of Code Section 409A and at least 12 months before payment would
otherwise be made hereunder, and the delayed payment beginning date/age is at
least 5 years later than the date/age previously elected for payments to begin,
but in no event later than Member's age 65.

 

OR

 

   Defined Contribution:

 

The account balance calculated based on annual credits of $________ in Bank
"contributions" each year, with earnings or losses and expenses credited or
debited thereto as if such contributions were invested in __________________or
such other investment as the Committee may from time to time designate to
replace _____________ (the "Deemed Account"), payable

 

(i)

in 15 substantially equal installments (with the Deemed Account continuing to be
credited or debited as if invested, and then adjusting for actual results of the
deemed investment annually) over 15 years beginning at Member's age 65 (whether
or not then employed by the Bank); or,

 

(ii)

if earlier, the portion of Deemed Account vested in accordance with Part 3 of
this Plan Agreement, in lump sum (without regard to present value factors since
not a defined benefit) at the time provided in Plan Section 4.2 in the event
payment is made based on Termination of Employment before or shortly after a
Change of Control; or

 

(iii)

if termination of Member's active service with Bank occurs before the Member's
age 55 (as may be changed by the Member as set forth below), and no Change of
Control occurs sooner, the portion of Deemed Account vested in accordance with
Part 3 of this Plan Agreement, in 15 annual payments beginning at the Member's
age 55. The age at which payments are to begin based on a pre-age 65 termination
of Member's active service with Bank, may be delayed by election of the Member
in writing, if such election is made in accordance with the requirements of Code
Section 409A and at least 12 months before payment would otherwise be made
hereunder, and the delayed payment beginning date/age is at least 5 years later
than the date/age previously elected for payments to begin, but in no event
later than Member's age 65.

 

4.     VESTING:

Except to the extent vested in the schedule below, if the Member ceases to be
employed by Bank as an Employee for whatever reason, with or without cause,
voluntary or involuntary, the Member shall forfeit all benefits provided for
herein. The Bank in its sole discretion may waive all or any part of this
Forfeiture provision.

   

Vesting Schedule:

 

The Member shall become vested in the Retirement Benefit provided under the Plan
and this Plan Agreement at a rate of __% for each Year of Service completed by
the Member. The Member shall also become 100% vested in such benefits at such
time as the Member shall become Totally Disabled or a Change of Control shall
occur while the Member is employed by the Bank.

 

5.     BENEFICIARY DESIGNATION:

Member hereby designates as Primary Beneficiary under this Agreement:

________________________________________________________________________

________________________________________________________________________

 

and Member hereby designates as Secondary Beneficiary under this Agreement:

________________________________________________________________________

________________________________________________________________________

 

The term Beneficiary as used herein, shall mean the Primary Beneficiary if such
Primary Beneficiary survives the Member by at least 30 days, and shall mean the
Secondary Beneficiary if Primary Beneficiary does not survive Employee by at
least 30 days, and shall mean the estate of Member if neither Primary
Beneficiary nor Secondary Beneficiary survives the Employee by at least 30 days.
Member shall have the right to change Employee's designation of Primary
Beneficiary and/or Secondary Beneficiary from time to time in such manner as
shall be required by the Bank, it being agreed that no change in Beneficiary
shall be effective until acknowledged in writing by Bank.

 

6.     NOTICES:

Notices to Member shall be sent as follows:

 

Name ______________________________________________________________________

 

Street Address or

Post Office Box No. ___________________________________________________________

 

City and State ___________________________     Zip Code
__________________________

 

7.     SUPERSEDES PRIOR PLAN AGREEMENT:

This Plan Agreement supersedes the Plan Agreement dated the ___ day of ________,
_____, previously entered into by the Member identified herein.

 

IN WITNESS WHEREOF

, Stock Yards Bank and Trust Company and Employee have executed this Plan
Agreement as of the ____ day of _________________, ____.  

Member:

STOCK YARDS BANK AND TRUST COMPANY

       

___________________________________

By: _________________________________

(signature)

 

___________________________________

 

(Type or Print name)

 



--------------------------------------------------------------------------------

 

 

STOCK YARDS BANK AND TRUST COMPANY
2005 Restated SENIOR OFFICERS SECURITY PLAN

 

Exhibit 2

 

FORM OF SPLIT DOLLAR AGREEMENT

   

ENDORSEMENT METHOD

 

"EMPLOYER PAY-ALL, SPLIT DOLLAR"

 

AGREEMENT

   

Insurer: ___________________________

 

Policy Numbers: ___________________________

 

Bank: STOCK YARDS BANK AND TRUST COMPANY, of Louisville, Kentucky

 

Relationship of Bank to Insured: EMPLOYER

 

Insured: ___________________________

 

The respective rights and duties of the Bank and Insured in the subject policies
shall be as defined in the following numbered paragraphs, namely:

 

1.     DEFINITIONS (To the extent the definitions set forth in this Paragraph I
conflict with the definition of these terms under the policy contracts, the
definition in the policy contracts shall control.)

   

"DEATH PROCEEDS": Death Proceeds as used in this Agreement shall mean a
Specified Amount set forth in the policy contracts, plus an increase on each
anniversary date of each policy as identified above.

     

"CASH VALUES": Cash Values as used in this Agreement shall mean:

     

For Purposes of Policy Surrender, the Cash Surrender Value, as that term is
defined in the policy contracts.

     

For Purposes Of Measuring Premium Payments And Obligations, the Accumulated
Value or Policy Account Value, as those terms are described in the policy
contract. (Applicable to policies with both cash values and accumulation
values.)

     

"PLANNED PERIODIC PREMIUM": Planned Periodic Premium as used in this Agreement
shall mean that premium level selected by the parties subject to the Insurer's
minimum premium requirements.

     

"SOSP": SOSP as used in this Agreement shall mean the Senior Officers Security
Plan #2 maintained by the Bank, as amended from time to time.

 

2.     POLICY TITLE AND OWNERSHIP.

   

Title and ownership shall reside in the Bank for its use and for the use of
insured, all in accordance with this Agreement. The Bank alone may, to the
extent of its interest, exercise the right to borrow or withdraw on the policy
cash values. Where the Bank and Insured (or his assignee, with the consent of
the Insured) mutually agree to exercise the right to increase the coverage under
the subject Split Dollar Policies, then, in such event, the rights, duties and
benefits of the parties to such increased coverage shall continue to be subject
to the terms of this Agreement.

 

3.     BENEFICIARY DESIGNATION RIGHTS.

   

During such period as Insured is eligible for a death benefit under the SOSP,
Insured (or his assignee) shall have the right and power to designate one or
more than one beneficiary to receive his share of the proceeds payable under the
subject policies on his death and to elect and change a payment option for such
beneficiaries but subject to any right or interest the Bank may have in such
proceeds as provided in this Agreement; provided, however, such beneficiary
designation and payment option must be consistent with the beneficiary
designation and payment option in effect under the SOSP. During all other
periods, the Bank shall be the beneficiary of any proceeds payable on the death
of the Insured under the subject policies.

 

4.     EMPLOYER PAY-ALL PREMIUM PAYMENT METHOD.

   

Planned Periodic Premiums shall be paid annually as of the date of issue and
upon each subsequent premium due date. The Bank shall pay an amount equal the
planned periodic premium as agreed upon on the life insurance policies issued by
the ___________________________ having specified amounts of $___________ and
$__________ per year, respectively.

 

5.     ASSUMPTION OP PREMIUM PAYMENT OBLIGATION BY THE OTHER PARTY.

   

In the event the Bank fails to fulfill its obligation to pay premiums as
contemplated in Paragraph IV, the Insured may freely assume such obligation in
which event the rights under each policy shall be altered in the manner
described in Paragraph VIII.

 

6.     DIVISION OF DEATH PROCEEDS OF POLICIES.

   

The division of death proceeds of each policy, when premiums are paid in strict
accord with Paragraph IV and when insured's death occurs before the end of the
grace period for any premium in default, is as follows:

     

If the Insured dies while employed by the Bank and eligible for a death benefit
under the SOSP, the Bank shall be entitled to an amount equal to the greater of
each policy's cash value as that term is defined in the policy contract, less
any policy loans and unpaid interest or cash withdrawals previously incurred by
the Bank, or the amount of premiums paid by the Bank. The cash values shall be
determined as of the date of death.

         

The Insured's (or his assignee's) beneficiary(s), designated in accordance with
Paragraph III, shall be entitled to the remainder of the death proceeds under
each such policy.

         

Bank and Insured (or his assignee) shall share in any interest due on the death
proceeds as their respective share of the proceeds as above-defined bears to the
total proceeds excluding any such interest.

         

If Insured dies while not eligible for a death benefit under the SOSP, Bank will
retain all rights and benefits under each policy and independently fulfill the
obligations, if any, it has to the Insured under any separate agreement with
insured, including, but not limited to, any obligations for retirement benefits
under the SOSP.

         

Where there is a refund of unearned premium as provided in the contract of
insurance, any refund shall be apportioned as follows:

         

(a)

Where insured (or his assignee) has contributed to the policy premium at the
last required premium interval, the refund of unearned premiums shall be divided
between the Bank and insured (or his assignee) as their respective share of the
premium payment obligation bears to the total required for such interval.

           

(b)

Where Insured (or his assignee) has not contributed to the premium at the last
required premium interval, the refund of unearned premium shall be refunded in
total to the tank.

     

Notwithstanding anything in this Agreement or the SOSP to the contrary, any
death proceeds payable under the policies herein on behalf of Insured or his
assignee shall be applied to satisfy the Bank's obligation to pay death benefits
on behalf of Insured under the SOSP, and shall not be payable in addition to
such benefits payable under the SOSP.

 

7.     DIVISION OF THE CASH SURRENDER VALUE OF EACH POLICY.

   

Division of the cash surrender value of each policy, when premiums are paid in
strict accord with Paragraph IV and when surrender occurs not later than sixty
days after due date of any premium in default, are as follows:

   



 

The Bank shall be entitled to an amount equal to the policy's cash value, as
that term is defined in the policy contract, less any policy loans and unpaid
interest or cash withdrawals previously incurred by the Bank and any applicable
policy surrender charges (the "net cash value"). Such cash value or net cash
value shall be determined as of the date of surrender.

 

8.     PARTIES' RIGHTS WHERE PREMIUM PAYMENT VARIATIONS EXIST.

   

When premiums are not paid in strict accord with Paragraph IV, division of death
proceeds or net cash value of each policy, as in either case is defined in
Paragraph VI or VII, shall be as follows:

       

In the event the Bank should pay less in the aggregate than the share of planned
periodic premiums, as defined in Paragraph IV, then the Bank's share of death
proceeds or of the net cash value of the policy on surrender shall be decreased
within the limits of such proceeds or cash value, as the case may be, by the
total amount of such decreased premiums. The Insured's (or his assignee's)
designated beneficiary, in the event of death, and the Insured (or his
assignee), in the event of surrender, shall be entitled to any remainder of
death proceeds or net cash value.

         

Alternatively, should the Bank pay more in the aggregate than its share of
premiums defined in Paragraph IV, then the Bank's share of death proceeds or of
the cash value of the policy on surrender shall be increased within the limits
of such proceeds or cash value, as the case may be, by the total amount of such
increased premiums to the extent that such increased share does not exceed the
sum of the Bank's premiums paid. The insured's (or his assignee's) designated
beneficiary, in the event-of death, and the Insured (or his assignee), in the
event of surrender, shall be entitled to any remainder of proceeds or cash
value.

 

9.     NONFORFEITURE DEATH PROCEEDS.

   

The Bank's share of death proceeds payable on the Insured's death while each
policy is in force under any of its nonforfeiture provisions shall be an amount
equal to the excess, if any, of the Bank's share of the policy's cash value at
the date of default in premium payment (such share determined in the manner
prescribed in Paragraphs VI or VIII in relation to the facts presented) over any
indebtedness against the policy at Insured's death. The designated
beneficiary(s) shall be entitled to any remainder of such proceeds.

 

10.     NONFORFEITURE CASH VALUE.

   

The Bank's share of the cash value payable on surrender of each policy while it
is in force under any of its nonforfeiture provisions shall be an amount equal
to the lesser of: (a) the cash value at date of surrender (less any policy
surrender charge) or (b) the excess, if any, of the Bank's share of the policy's
cash value at the date of default in premium (such share determined in the
manner prescribed in Paragraphs VII, VIII or IX in relation to the facts
presented) over any indebtedness on the policy at date of surrender. Insured (or
his assignee) shall be entitled to any remainder of such cash value, if and only
if Insured has paid some premiums on the policy.

 

11.     PREMIUM WAIVER.

   

If either policy contains a premium waiver provision or waiver of monthly
deduction, such waived amounts shall be considered for all purposes of this
Agreement as having been paid by the Bank.

 

12.     RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS.

   

In the event the subject policy involves an endowment or annuity element, the
Bank's right and interest in any endowment proceeds or annuity benefits, on
expiration of the deferment period, if any, shall be determined under the
provisions of this Agreement by regarding such endowment proceeds or the
commuted value of such annuity benefits as the policy's cash value. The Bank's
right and interest in endowment proceeds or in annuity benefits shall be
fulfilled at the end of the endowment period or annuity payments under either
the policy proper or under its settlement provisions. As contemplated herein, an
annuity policy shall be considered to mature for its commuted value on the
specific date stated in the policy on which benefits become payable or on a date
elected by the Bank pursuant to the terms of the policy.

 

13.     TERMINATION OF AGREEMENT.

   

This Agreement shall terminate upon the occurrence of any one of the following
events:

   

 

(a)

Subject to Paragraph XVI., termination by either party upon submission of 30-day
written notice to the other party;

       

(b)

Termination of the Insured's employment with Bank and all affiliates.

 

14.     INSURED OR ASSIGNEE'S ASSIGNMENT RIGHTS.

   

Insured (or his assignee) may, at any time, assign to any individual, trust or
other organization all of Insured's right, title and interest in the subject
policies and all rights, options, privileges and duties created under this
Agreement.

 

15.     AGREEMENT BINDING UPON PARTIES.

   

This Agreement shall bind the Insured, the Bank, any policy beneficiary, and
their heirs, executors, administrators, successors, transferees, personal
representatives and assigns.

 

16.     AMENDMENT.

   

This Agreement may be amended at any time and from time to time by a written
instrument executed by the Bank; provided, however, if an amendment to or
termination of this Agreement adversely affects the Insured's rights under this
Agreement and directly results from an amendment to the SOSP that required the
Insured's consent, the Insured must consent in writing to such amendment or
termination of this Agreement.

 

17.     INSURANCE COMPANY NOT A PARTY TO AGREEMENT.

   

The Insurer shall not be deemed a party to this Agreement but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance of its contractual obligations in
accordance with the policy provisions shall fully discharge the Insurer from any
and all liability.

 

18.     NOTICE.

   

Any notice, consent or demand required or permitted to be given under the
provisions of this Agreement by one party to another shall be in writing, shall
be signed by the party giving or making the same, and may be given either by
delivering the same to such other party personally, or by mailing the same, by
United States certified mail, postage prepaid, to such party at 1040 East Main
Street, Louisville, Kentucky 40206, or as otherwise designated by either party
in writing from time to time. The date of such mailing shall be deemed the date
of such mailed notice, consent or demand.

 

19.     CONTROLLING LAW.

   

This Agreement, and the rights of the parties hereunder, shall be governed by
and construed pursuant to the laws of the Commonwealth of Kentucky, except to
the extent preempted by federal law.

 

20.     SOSP CONTROLS.

   

In the event of any conflicts involving the interpretation, enforcement, or
prioritization of the terms' of this Agreement and the SOSP, the terms and
interpretations of the SOSP shall control.

 

21.     HEADING.

   

The headings at the beginning of each paragraph are for ease of reference only
and are not to be resorted to in interpreting this Agreement.

 

22.     ACKNOWLEDGMENT OF TAX TREATMENT.

   

Insured acknowledges that, as a split ownership agreement entered into after
December 31, 2003, IRS Table 2001 (or its successor), shall be applied to his
share of the death benefits payable hereunder as of each December 31, and the
resulting product will be reflected as taxable compensation income/wages on his
W-2 form issued by the Bank each year.

 

Executed at Louisville, Kentucky, this _________ day of _____________, 20__.

   

STOCK YARDS BANK AND TRUST COMPANY

   

____________________________________

____________________________________

(Witness)

   

By: _________________________________

     

Title: _______________________________

       

____________________________________

____________________________________

(Witness)

___________________________

   



--------------------------------------------------------------------------------

 

ACCEPTANCE

   

INSURER: ___________________________

 

POLICY #: ___________________________

 

INSURED: ___________________________

 

BANK: STOCK YARDS BANK AND TRUST COMPANY, of Louisville, Ky.

 

OWNER: STOCK YARDS BANK AND TRUST COMPANY, of Louisville, Ky.

 

THIS ENDORSEMENT METHOD "EMPLOYER PAY-ALL, SPLIT DOLLAR" AGREEMENT WAS APPROVED
AND RECORDED BY PACIFIC MUTUAL LIFE

INSURANCE COMPANY.

     

By: _________________________________

     

Title: ________________________________

     

Date: ________________________________

   



--------------------------------------------------------------------------------

 

STOCK YARDS BANK AND TRUST COMPANY
2005 Restated SENIOR OFFICERS SECURITY PLAN

 

Exhibit 3

 

BENEFICIARY CHANGE FORM

 

Name: ________________________________

 

Member hereby revokes all prior beneficiary designations, and designates as
Primary Beneficiary under this Agreement:

________________________________________________________________________

________________________________________________________________________

 

and Member hereby designates as Secondary Beneficiary under this Agreement:

________________________________________________________________________

________________________________________________________________________

 

The term Beneficiary as used herein, shall mean the Primary Beneficiary if such
Primary Beneficiary survives the Member by at least 30 days, and shall mean the
Secondary Beneficiary if Primary Beneficiary does not survive Employee by at
least 30 days, and shall mean the estate of Member if neither Primary
Beneficiary nor Secondary Beneficiary survives the Employee by at least 30 days.
Member shall have the right to change Employee's designation of Primary
Beneficiary and/or Secondary Beneficiary from time to time in such manner as
shall be required by the Bank, it being agreed that no change in Beneficiary
shall be effective until acknowledged in writing by Bank.

 

This designation supersedes that Plan Agreement dated the ___ day of __________,
20__, previously entered into by the Member and the Bank.

 

MEMBER:

 

_________________________________

(signature)

 

Date:_____________________________

 

Accepted by

STOCK YARDS BANK AND TRUST COMPANY, after confirming that all insurers under any
Split Dollar Agreement(s) applicable to Member have also received notice of this
change:


By: ______________________________________

Title:_____________________________________

Date:_____________________________________

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------